 PACIFIC ABRASIVE SUPPLY CO:Pacific AbrasiveSupply Co., a subsidiary of the Carborun-dum Company and International Longshoremen's andWarehousemen's Union,Local No. 6International Longshoremen's and Warehousemen's Un-ion,Local No. 6 and PacificAbrasive Supply Co.,of the CarborundumCompany. Cases20-CA-4968 and 20-CB-1952'DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn May 23, 1969, Trial Examiner Richard D. Taplitzissued his Decision in the above-entitled proceeding,finding that Respondents had engaged in and were engag-ing in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He also found that RespondentEmployer had not engaged in other unfair labor practicesalleged in the complaint. Thereafter, the RespondentEmployer and Respondent Union filed exceptions tothe Trial Examiner's Decision and supporting briefs.The General Counsel subsequently filed cross-exceptionsand an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thesecases,' and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, as modifiedbelow.The facts as found by the Trial Examiner may besummarized as follows. On April 22, 1968, union organiz-ers presented William R. Albrecht, manager of Respond-ent Employer's (hereinafter referred to as Respondent)Mountain View facility, with four signed cards designat-ing the ILWU as bargaining representative. The cardswere signed by the Company's only four employeesclassified as warehousemen. As found by the Trial Exam-iner, a warehouse unit consisting of these four employeesisappropriate.' Albrecht took the cards and acknowl-edged that the four signatures were genuine. At therequest of union organizer King, Albrecht then photostat-ed and kept copies of the four cards. Albrecht, however,refused to sign a recognition agreement, stating thatonly Edward Caffery, president of the Company, couldauthorize such an agreement, and that Caffery was outof town. King then stated that he would get in touchwith the Company in a few days, after Caffery returned.'The Respondent Employer has requested oral argument The requestishereby denied because the record,the exceptions,and the briefsadequatelypresent the issues and the positionsof the partiesYGarrett Supph Compan1,165 NLRB 561329Later that' day, Albrecht contacted Caffery by phoneto relate these events. Caffery told Albrecht that, asfar as he was' concerned, the Union did not representa majority of the- employees, and that he wanted anelection.He 'stated that union authorization cards didnot indicate the true wishes of employees because aprevious election, held a -little less than a year beforeand maintenance men, had resulted in a union loss.He also mentioned that the size of the bargaining unitwas in question The parties' briefs dispute vigorouslywhether or not cards were presented at the time ofthe demand of a year before, but the Trial Examinermakes no finding on this point. However, it is uncontro-verted that the Union's request of the previous yearwas made by telegram and that the telegram had repre-sented that the Union had a card majority. Thereafter,on April 23, after consultation with Caffery and a Mr.Tobin of Respondent's labor relations department,Albrecht drafted a letter expressing doubt of the Union'smajority and asserting that a Board election was themost appropriate way of resolving the issue. On April24,Albrecht called union organizer King to tell himRespondent would not recognize the Union, and thata letter to that effect was in the mail.On April 23, prior to the time the letter was sent,Albrecht, by his own admission, spoke to all four ofthewarehousemen' In substance, Albrecht expressedhis surprise at their wanting a union, and stated that,with such a small group, he did not see the need fora union. He told them the Company always had an"open door" policy, and expressed his belief that theirproblems could be worked out. He asked each employeewhat he thought of it, and asked each why he wanteda union. The employees answered that they had madetheir decision, and were all in it together. EmployeeSutton, whom Albrecht saw separately from the otherthree, gave the employees' desire for increased securityas another reason for signing. Albrecht also told Suttonthat he was processing an incentive raise which wasdue Sutton, a subject which had been raised betweenthem previouslyThe Trial Examiner found the above discussions notto be in violation of Section 8(a)(1) of the Act. TheGeneral Counsel excepts to the Trial Examiner's failureto find an 8(a)(1) violation, the principal contentionbeing that the incidents constituted a poll of employeeswithoutStruksnes'safeguards. The Trial Examiner'sfinding that the incidents did not violate Section 8(a)(1)isbased on his conclusions, first, that Respondent'sinquiries were not aimed at ascertaining its employees'union sympathies, and, second, from all of the surround-ing circumstances, that there was no coercion, explicitor implicit, in Albrecht's remarks or questions. Thus,Albrecht already knew that all four had signed cards,and his remarks to them assumed that they were indeedunion adherents. Furthermore, the employees presuma-bly knew that the Union had already shown their cardsThe Trial Examiner inadvertently gives this date as April 24Struksnes Construction Co Inc. 165 NLRB 1062182 NLRB No. 48 330DECISIONSOF NATIONALLABOR RELATIONS BOARDtoAlbrecht.The thrust of Albrecht's remarks was,as found by the Trial Examiner, to convey the Compa-ny's position on unionization to the employees andto try to persuade them of the Respondent's past fairness,rather than to delve into their sentiments or activitiesrelating to the Union. For these reasons, we affirmthe Trial Examiner's dismissal of this 8(a)(1) allegation.After Albrecht's telephone call of-April 24 to organizerKing, King informed the four employees of Respondent'sposition. The employees had made a standing decisionto strike in the event that recognition was refused.On the morning of April 25, all four went out on thepicket line.5 Two employees stopped picketing in themiddle of May, and the other two by early June.The picket line did not succeed in preventing trucksowned by Valley Express, a contractor used by Respond-ent during the strike, from coming and going to thewarehouse. Union Business Agent Corley told two ofthe pickets that he would import some "thugs" to preventthis.On May 13, four men driving a car registeredin the name of Union Agent William LuFrano arrivedon the premises. The Valley Express truck was alreadygone.Donald Elam,a nonstrikingemployee of theEmployer, who was driving a pickup truck, was request-ed to stop at the instance of one of the pickets.-WhenElam rolled down his window, he was asked by twoof the unidentified men whether he was a union member.Upon giving a negative reply, he received a blow underthe eye. After a brief scuffle, Elam escaped to thecompany office and the assailants escaped down thehighway in their car. Elam's eye cut required threestitches.The Trial Examiner's Decision sets forth ingreater detail the facts which establish the deliberateand premeditated nature of the violence. The Trial Exam-iner found, and we affirm, an 8(b)(1)(A) violation basedthereon.Although he found no independent unfair labor prac-ticesby Respondent, the Trial Examiner found thatRespondent knew that the Union represented all ofthe warehousemen at the time of its refusal to bargainand thereafter, and, "as controlling Board law establishesthat the factual knowledge of majority status rebutsany claim by an employer that it entertains a good-faith doubt as to majority," he concluded that the refusalviolated Section 8(a)(5) and recommended the issuanceof a bargaining order. ,In doing so, he held that the8(b)(1)(A) violation committed by the Union did notrequire application of theLaura Modes''principle ofdenying a bargaining remedy to a union which evincesan intention to secure recognition by unlawful, ratherthan lawful, means. The Trial Examiner's Decision inthis case issued before the Supreme Court's decisioninN.L.R.B. v. Gissel Packing Company, Inc.7We haveexamined the Trial Examiner's Decision, the recordin this case, and the briefs of the parties in the lightSItshould be noted that the strikebeganwithin' 1 year of theelection held April 27, 1967, in a somewhat larger unitHowever,no charge was filed under Sec 8(b)(7)(B) See fn12, infra`HerbertBernstein,et al, dlb/a Laura Modes Company,144 NLRB1592.1395 U S 575of theGisseldecision, and we adopt the Trial Examiner'srecommendation that a bargaining order should issue.InGissel,the Court approved the practice of requiringan employer to bargain with a union on the basis ofauthorization cards signed by a majority of the employeesin an appropriate unit where the employer, by committingunfair labor practices, has made ,it unlikely that a fairelection could be held. The Court held that such adetermination could be made without reference to wheth-er the employer's claim of doubt of the union's majoritystatus was made in bad faith.The Court's decision, however, leaves open the ques-tion of whether a defense of "good-faith doubt" isavailable to an employer who refuses the union's demandbut does not interfere with the election process. TheCourt stated:We thus need not decide whether, absent electioninterference by an employer's unfair labor practices,hemay obtain an election only if he petitionsfor one himself; whether, if he does not, he mustbargain with a card majority if the union choosesnot to seek an election; and whether, in the lattersituation, he is bound by the Board's ultimate deter-mination of the card results regardless of his earliergood-faith doubts, or whether he can still insiston a union-sought election if he makes an affirmativeshowing of his positive reasons for believing thereis a representation dispute."However, in the course of its opinion inGissel,theCourt reaffirmed its longstanding position, announcedinUnited Mine Workers of America, et al. v. ArkansasOak FlooringCo.,9 that a "Board election is not theonly method by which an employer may satisfy itselfas to the union's majority status," and that "[i]n theabsence of any bona fide dispute as to the existenceof the required majority of eligible employees, theemployer's denial of recognition of the union wouldhave violated Section 8(a)(5) of the Act." 10InGissel,the Court also succinctly stated the Board'spresent position on the employer's duty to recognizea union, in the absence of unfair labor practices:When confronted by a recognition demand basedon possession of cards allegedly signed by a majorityof his employees, and employer need not grantrecognition immediately, but may,unless he hasknowledge independently of the cards that the unionhas amajority,decline the union's request andinsist on an election, either by requesting the unionto file an election petition or by filing such a petitionhimself under Section 9(c)(1)(B). [Emphasis sup-plied.]In the instant case, Respondent had the benefit ofthree separate demonstrations of employee sentiment,allofwhich corroborated the Union's claim that itrepresented a majority of the employees in the unitfound appropriate. Thus, Manager Albrecht not onlywas presented with signed authorization cards from allIdat fn 18351US 62Idatfn8, ,d.at 69. PACIFIC ABRASIVE SUPPLY CO.331four employees in the unit, but he verified the signatures,acknowledged their authenticity, and kept photostat cop-iesof the cards. That the cards in fact representedthe true sentiments of the signers could no longer havebeen doubted after the employees conveyed their desirefor union representation to Albrecht in the course ofhisconversationswith them. Finally, all four unitemployees went out on strike in support of the unionrecognitional request in their behalf."We find on these facts that "any bona fide disputeas to the existence of the required majority of eligibleemployees" which might have existed at the time theUnion made its demand upon Respondent was dissipatedby the subsequent discussion between Albrecht andthe employees, and the fact, known to Respondent,that all four unit employees were on the picket line.12Regardless of Respondent's prior experience with thevalidity of union claims of card majorities, these eventsconstituted independent knowledge beyond the cardsthemselves that the Union enjoyed majority status. Therebeing no dispute as to the question of representationat the time of Respondent's refusal to grant recognitionand thereafter, we conclude that Respondent's refusalto bargain in these circumstances constitutes a violationof Section 8(a)(5) of the Act.t3Respondent's final contention is that because ofRespondent Union's violation of Section 8(b)(1)(A), abargaining order is inappropriate under the principlesannounced inLaura Modes Company,supra.We agreewith the Trial Examiner that, while the assault onemployee Elam is not to be condoned, one incidentin6 or 7 months of picketing does not establish atotal disinterest on Respondent Union's part in enforcingits representation rights through the peaceful legal proc-ess provided by the Act so as to warrant withholdingthe customary order to bargain. For all of the aboveIINL R.B vPrestonFeed Corp.,309 F 2d 346, 350 (C A 4)InN.L R.B. v Harris-Woodson Company, Inc,179 F 2d 720, 723(C. A. 4), the court said:The contention that the company was in doubt as to the union'srepresentingamajority of employees is little short of absurd inview of the fact that practically all of the employees went outon strike inan attemptto compel the company to bargain withthe unionSee alsoN.L R.B v World Carpets of New York, Inc.,403 F.2d 408, 411(C A 2), vacatingand remanding163 NLRB 597, in which picketline par-ticipation is acknowledged to be a reliable indicator of employee senti-ment.;N.L.R.B. v. FrickCompany, 397 F.2d 956 (C.A 3, 1970), fn. 4,andIndependent, Inc , dlbla The Daily Advertiser v. N.L.R B, 406 F.2d203 (C A 5)11Respondenttakes the position that because the strike took placewithin 1 year of an election held in essentially the same unit as thatinvolved here, it violated Sec 8(b)(7)(B) of the Act, and cannot beinvoked as independent evidence that the Union represented a majority.The prior election took place on April 27, 1967, the strike on April25, 1968While noting that no charge of any 8(b)(7)(B) violation wasever filed, we find it unnecessary to resolve the questions raised byRespondent in this contention. The strike continued after April 27,1968, and, after that date, constituted protected activity It was ineither case evidence which, at the very least, we may consider asan indication of the employees' true desires.13Cf.Stecher-Traung-Schmitt Corporation,Wheeler-Van Label Com-pany, itssubsidiary, 172 NLRB No 186, enfd sub nomWheeler-Van LabelCompany, 408 F.2d 613 (C.A 2).reasons, we find no merit in either this or any otherof the contentions of Respondent Employer.ORDER"Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard hereby adopts as its Order the RecommendedOrder of the Trial Examiner, as herein modified, andorders that Respondents, Pacific Abrasive Supply Co.,a subsidiary of the Carborundum Company, MountainView, California, its officers, agents, successors, andassigns, and International Longshoremen's and Ware-housemen's Union, Local No. 6, San Jose, California,itsofficers, agents, and representatives, shall take theaction set forth in the Trial Examiner's RecommendedOrder, as herein modified:Delete the first sentence in section 2(b) of the TrialExaminer's Recommended Order in Case 20-CA-4698and substitute therefor the following:"Upon application, reinstate Dale Butterfield, GeorgeSutton, Joseph Ravanelli, and George Jensen to theirformer jobs or, if those jobs no longer exist, to substan-tiallyequivalent positions,without prejudice to theirseniority or other rights and privileges, dismissing, ifnecessary, any employees hired to replace the above-named employees."14Inthe event that this Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "aDecision and Order" shall read "a Judgment of the United StatesCourt of Appeals enforcing an Order "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This is a con-solidated proceeding' on complaints of unfair labor prac-tices against Pacific Abrasive Supply Co., a subsidiaryof the Carborundum Company, herein called the Compa-ny, and International Longshoremen's and Warehouse-men's Union, Local No. 6, herein called the Union.InCase 20-CA-4968 a charge was filed on April25, 1968,2 against the Company by the Union. Thecomplaint issued on September 4 alleging that the Compa-ny unlawfully interrogated employees as to their activi-ties and sympathies in behalf of the Union and threatenedemployees that they would receive less favorable work-ing conditions in the event they selected the Unionto represent them, in violation of Section 8(a)(1) oftheNational Labor Relations Act, as amended; andunlawfully refused to recognize and bargain with theUnion as the exclusive representative of its warehouseemployees in violation of Section 8(a)(5) and (1) ofthe Act. In addition the complaint alleges that the ware-housemen engaged in a strike to protest the Company'sunfair labor practices.The two captioned cases were consolidated during the hearingsAll dates are in 1968 unless otherwise specified 332DECISIONSOF NATIONALLABOR RELATIONS BOARDIn Case 20-CB-19523 a charge was filed on October30 against the Union by the Company The complaintissued on December 10 and an amendment to the com-plaint issued on January 10, 1969, alleging that theUnion through its agents assaulted an employee becausethe employee refused to honor the Union's picket line,in violation of Section 8(b)(1)(A) of the ActThe Company and the Union in their respectiveanswers each denied that they engaged in any unfairlabor practicesThese cases were tried before me in San Francisco,California, onMarch 3 and 4, 1969 All parties weregiven full opportunity to participate, adduce evidence,examine and cross-examine witnesses, submit briefs,and present oral argument Thereafter briefs which havebeen carefully considered were filed on behalf of theGeneral Counsel and the CompanyUpon the entire record in the case and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTITHE BUSINESS OF THECOMPANYThe Company, a California corporation, with its princi-pal place of business in Mountain View, California,herein called the Mountain View facility, is engagedin the business of selling at wholesale, cutting tools,files, saws, and other machine shop items During theyear preceding the issuance of the complaints the Compa-ny shipped goods and materials valued in excess of$50,000 directly from the State of California to customerslocated outside of the State of CaliforniaThe complaintsallege,the Company's answer andtheUnion's amended answer admit, and I find thattheCompany is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIITHE LABORORGANIZATION INVOLVEDThe complaints allege,the answers admit, and I findthat the Union is a labor organizationwithin themeaningof Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA TheSettingAs a wholesaler of machine shop items the Company'soperation at its Mountain View facility consists of salesand clerical work which is performed in an office, andwarehouse work which is performed in the warehouseTo some extentas isdiscussed in detail below, someof the office staff have duties that require them towork in the warehouse'This charge was originally filed undercase 20-CC-840 By orderdatedDecember3Roy 0Hoffman RegionalDirectorforRegion20 ofthe Board changed that to case20-CB-1952The Union has been attempting to organize the Compa-ny's employees at the Mountain View facility for manyyearsIn 1962 the Union filed a petition in Case20-RC-5110 seeking an election in a unit composedof all of the Company's employees at the MountainView facility, except office clerical employees, salesemployees, guards and supervisorsAt the same timea different'local of the International Longshoremen'sand Warehousemen's Union participated in an electionin an office worker unit Both unions lost the ensuingelectionsIn 1967 the Union tried again and filed apetition in Case 20-RC-7486 The Union sought twoseparate units One consisted of warehousemen, shippingand receiving clerks, maintenance men, including refi-nishing operators, excluding office clericals, guards andsupervisorsThe other consisted of office clericalemployeesHowever prior to the election the Unionwithdrew with regard to the office employees unit andthe election, which was conducted in April 1967, proceed-ed in the warehouse unit Once again the Union lostThe only warehouse employee who was employedat the time of the 1967 election and was also employedat the time of the hearing was Dale Butterfield InearlyApril Butterfield spoke to the other warehouseemployees about joining the Union Shortly thereafterhe called Roland Corley, the Union's business agent,who he knew from the 1967 election, and asked himto speak to the employees One evening about thattimeButterfield went to see Corley to discussorganiza-tion of the warehouse and was given blank authorizationcards which he brought back to the warehouse withhim These cards designated the Union as bargainingagent and petitioned the National Labor Relations Boardto conduct an election On April 17 all of the warehouseemployees employed by the Company at the MountainView facility attendeda meetingat the Union's officeinSan Jose, California, with Union Business AgentRoland Corley and LeRoy King, an International organiz-er for International Longshoremen's and Warehouse-men'sUnion who was assisting the Union in itsorganiza-tional activityThe warehouse employees were Butter-field, Joseph Ravanelli, George Sutton, and George Jen-senAt this meeting the employees were told that ifthey signed one type of card the Union could petitionfor an election and if they signed another type of cardtheUnion would approach the Company and demandrecognition without going to an election The employeesdecided that because there were only four warehousemenand all of them were in agreement about joining theUnion that they did not want an election They agreedto have the cards that had previously been given toButterfield destroyed and each of the warehousemensigned an authorization card which designated the Unionas his bargaining agent with the Company on wages,hours, and working conditionsAll four were signedat the meeting on April 17On April 22 Union Business Agent Roland Corleyand International Organizer LeRoy King went to theCompany's Mountain View facility and spoke to WilliamR Albrecht who was manager of the Company's Moun PACIFIC ABRASIVESUPPLY CO.tainView facility.4 King told Albrecht that the Unionrepresented all of the Company's warehouse employeesfor the purpose' of bargaining and asked him to signa recognition agreement. Albrecht asked how he couldknow that the Union represented a majority of theemployess and King gave him the four original designa-tion cards. King asked whether those were the signaturesof the employees and Albrecht answered that they were.King then told Albrecht to take the cards and photostatthem. This was done5 and King took the originals back.King again asked Albrecht to sign a recognition agree-ment and Albrecht answered that he did not have theauthority, and that only Edward Caffery, the presidentof the Company, could authorize such an agreement.Albrecht also said that Caffery was out of town. Kingreplied that the cards were given in good faith andthe Company would be in trouble with the Union ifitintimidated the men. The conversation ended withKing saying that he would be in touch with the Companyin a few days.8B., The Alleged Violations of Section 8(a)(1) of the Act1.The factsAbout noon on April 24 Manager Albrecht askedWarehouse Foreman Jolliffe to call the warehousemenso that he could speak to them. Warehouseman Suttonwas not working at the time but Albrecht and Jolliffedidmeet with warehousemen Ravanelli, Jensen, andButterfield.Albrecht told the employees that he, hadbeen caught unaware and was surprised by their wantingto join the Union and he could not see why with sucha small group there was a need for a union. He alsotold them that he was sure that they could sit downand discuss things to work out any problems and thathe always had an open-door policy. Albrecht then askedeach employee in turn what the employee thought ofitand why the employee wanted a union.7 Butterfieldanswered that he had made his decision and that'swhy he signed. Ravanelli answered that they were allin it together, that they all made the decision, andthat is why they signed. Jensen answered that theyall felt the same way.8'The complaint alleges and the answer admits that Manager WilliamR.Albrecht and Warehouse Foreman Karl Jolliffe are agents of theCompany and supervisors within themeaningof Sec 2(11) of theAct I so find.King's testimony only implies that Albrecht made copies of thecardsHowever, the Company in its brief acknowledges that the copieswere madeThese findings are based on the credible and uncontroverted testimo-ny of King'Thisfactual finding is based on the testimony of Butterfield,Ravanel-li,and JolliffeNone were exactly certian of the words that wereused.Butterfield remembered Albrecht asking such questions as whatdo you think about it, why do you think this is necessary Ravanelliremembered Albrecht's asking why they felt they needed a union andwhy they wanted a union Jolliffe recalled Albrecht's asking what theythought about it, the union situation,what their feelings wereThesense of the questions as set forth above is common in all the testimonyand is uncontroverted9This finding is based on the credited testimony of Butterfield, whichiscorroborated in substance by Ravanelli Jolliffe's testimony was sub-333Later in the same day Albrecht spoke to warehouse-man Sutton. Once again Jolliffe was present. Albrechtsaid that he was surprised when he,was approached bythe union representatives and he wanted to know whatseemed to be the problem among the warehousemen. Sut-ton replied that the employees wanted more security. Al-brecht then said that the Company treated the employeesfairly.Albrecht asked why Sutton felt he needed a unionand Sutton answered that they just thought they ought tobe organized.9 In the same conversation Albrecht saidthat the Company was lenient in such matters as givingthe men time off and that he was going through the ad-ministrative changes relating to incentive pay that wasdue Sutton. Albrecht acknowledged that he had two con-versations with Sutton about incentive pay. Sometime be-fore, the conversation to which Sutton testified, Suttonasked whether he was entitled to incentive pay after 6months. Albrecht answered that he was and that he wouldlook into it. In a second conversation Albrecht explainedto Sutton that the incentive pay was only due after a full 6months and therefore the first payment would be re-ceived in the seventh month. Albrecht did not rememberwhether the second conversation occurred at the sametime that Sutton testified to. I find that the conversationregarding incentive pay did occur as testified to by Sut-ton, but in the context of Albrecht's assurances to Suttonthat the Company was fair to employees.On the night of April 24 warehouseman ButterfieldcalledWarehouse Foreman Jolliffe and told him thatthey were going on strike but that it was nothing personalagainst Jolliffe. Butterfield asked Jolliffe what he thoughtabout it and Jolliffe answered that the timing was wrongbecause there was going to be a change in the warehouseand there would be a lot of overtime.10'2.Analysis 'as to the,alleged violations of Section8(a)(1)of the ActParagraph VI(a) of the complaint in Case 20-CA-4968allegesthat the Company by Manager Albrecht interro-gated employees ' as to their activities and sympathiesin behalf of the Unionin violationof Section8(a)(1)of the Act. I have found that Manager Albrecht didask all four warehousemen why they felt they neededthe Union or why they wanted a union and how theyfelt about it. However, for interrogation to violate Sec-tion 8(a)(1) of the Act it has to interfere with, restrain,or coerce employees in the right to engage in the concert-ed activities set forth in Section 7 of the Act. In evaluat-ing whether interrogation is lawful or unlawful all thesurrounding circumstances must be considered. In thiscase prior to the interrogation union officials had notonly demanded recognition but had given Managerstaniially corroborative except that he testified that Jensen remainedsilentthe entire conversation.8These findings are based on the uncontested and credited testimonyof Sutton and Jolliffei"This finding is based on Jolliffe's testimony Butterfield simplytestified that Jolliffe told him the strike was at the wrong time, buthe in no way contradicted Jolliffe's testimony 334DECISIONSOF NATIONALLABOR RELATIONS BOARDAlbrecht copies of authorization cards signed by allfour warehousemen. Albrecht had acknowledged to theunion officials that the signatures on the authorizationcards were the signatures of the warehousemen. Thethrust of Albrecht's remarks to the four warehousemenwas in the nature of an exposition of the Company'sposition on unionization. Albrecht did not ask themwhether they had joined the Union or whether theywere sympathetic toward the Union. He already knewthat they had signed cards for the Union. The questionswere not aimed at ascertaining which employees favoredtheUnion nor did they imply that union adherentswould be singled out for discriminatory treatment. Thetotal impact of the conversation was that Albrecht wasstating the Company's position on unionism and aspart of his method of communicating with the employeeshe asked questions to involve them in a discussionabout the merits or demerits of unionization. In sumIfind that the interrogation was an attempt to starta dialogue about unionization in an effort to conveyto the employees the Company's position on unionizationand was not an attempt to delve into the activitiesand union sympathies of the employees. The conversa-tion did not carry any overtones of threat or promiseto interferewith the employees' rights. Nor did theinterrogation fit into a pattern of unfair labor practicesso as to give it additional meaning. I find that Albrecht'squestions to the warehousemen did not interfere with,restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act and I thereforerecommend that section VI(a) of the complaint in Case20-CA-4968 be dismissed.Paragraph VI(b) of the complaint in Case 20-CA-4968alleges that the Company through Manager Albrechtthreatened employees that they would receive less favor-able working conditions in the event they selected theUnion to represent them. The only evidence in therecord with regard to this allegation relates to the conver-sation between Albrecht and Sutton in which Albrechtstated that the Companywas goingthroughadministra-tive changes relating to incentive pay that was dueSutton.However this subject had been raised beforeand the repetition of it at the meeting in which Suttonand Albrecht discussed the Union had no relation toany threat that an employee would receive less favorableworking conditions if the Union were selected. Albrechttold Sutton that the Company treated employees fairlyand in that connection mentioned the incentive payquestion. I therefore find that the General Counsel hasfailed to establish by a preponderance of the evidencethat the Company threatened employees that they wouldreceive less favorable working conditions in the eventthat they selected the Union to represent them andIrecommend that paragraph VI(b) of the complaintin Case 20-CA-4968 be dismissed."" Though there is no specific allegation in the complaint that Ware-house Foreman Jolliffe engaged in any unfair labor practices, thereis testimony that Jolliffe told Butterfield that they had picked a badtime to strikeHowever I find that this remark related to the factthat there was overtime work which the employees would not getbecause they were on strike and therefore were not available for workC.The Alleged Violation of Section 8(b)(1)(A) of the Act1.The strikeManager Albrecht's conversations with the ware-housemen discussed above occurred during the day onApril 24. That evening International Organizer LeRoyKing had a telephone conversation with ManagerAlbrechtKing asked Albrecht what the Company'sdecision was with regard to the recognition of the Union.Albrecht answered that recognition would not be grantedbecause the Company thought there should be an elec-tion.King then told Albrecht that he had heard thatAlbrecht was interrogating and intimidating the employ-ees and if that was the kind of game the Companywas going to play, and the Company would not recognizethe Union, that the Company had a strike on its hands.Later that evening Business Agent Corley called ware-houseman Butterfield and told him that the Companyrefused to acknowledge the Union and they were goingout on strike. Butterfield in turn called the other ware-housemen and told them that the Company would notacknowledge the Union and that they would strike thenext morning. At 6:30 a.m. on April 25 all four ware-housemen struck. Picket signs carrying the legends"Unfair to Organized Labor" and "On Strike, Local6, ILWU" were carried. At one time or another eachof the four warehousemen participated in the picketing.Prior to the commencement of the strike the employeeshad agreed among themselves that if the Company re-fused to recognize the Union they would strike. Jensenand Ravanelli did not picket after the middle of''Mayand Butterfield and Sutton did not picket after earlyJune. None of these employees have returned to workwith the Company. According to the uncontradictedtestimony of King the strike lasted for 6 or 7 months.2.Theevents preceding the violenceOfficials of the Union actively participated in thestrike.A few days after the picketing began BusinessAgent Corley, International Representative King, andUnion Agent William LuFrano12 were on the picketline when a railway train was approaching the Company'sproperty. Corley and King asked the engineer of thetrain to stop and the train came to a halt. Anotherman who had come with the unionagentspicked upa picketsignand walked back and forth across therailroad tracks and the railroad train left.About May 6 warehouseman Jensen calledBusinessAgent Corley and told him that trucks from ValleyExpress were still taking the cargo out through thepicket line. Valley Express is a trucking company thatthe Company relied on during the strike for shippingcargo in and out. Corley replied that if that,situationcontinued the strike would last indefinitely and thatI find that Jolliffe's remarks did not violate the Act12At the hearing the Union amended its answer and admitted thatLuFrano was its dispatcherand an agentof the Unionacting onthe Union's behalf PACIFIC ABRASIVE SUPPLY CO.he would try to put a stop to it. Though Jensen testifiedthatCorley told him that he (Corley) would have togo to San Francisco and get some"malignants" andput a stop to the trucking,Jensen also testified thatthatwas not the exact languageCorleyused but thatin substance Corley characterized the people who wereto be brought from San Francisco as thugs or ruffians.A day or two either before or after thetelephoneconversation described above Corley was on the picketlinewhen a `truck fromValleyExpress was comingtoward the Company'spremises.Corley asked the truck-driver if he would refrain from coming in because therewas a strike.In a 10-or 15-minute conversation Corleytried to convince the 'driver of the truck to honor thepicket line.However the truck continued with itsdelivery.Corley then told warehousemen Jensen andButterfield that they were going to have to put a stop tothe trucks coming in by bringing people down from SanFrancisco.He then turned to Butterfield and told Butter-field to telephone him a day or two before a truck was dueso that they could send some guys down there to stop it,and they would not have to be down there all the timewasting their time.On May 10 Jensen,Butterfield,and Business AgentCorley had another conversation on the picket Line.Butterfield told Corley about the trucks crossing thepicket line and Corley replied that he would try andput a stop to it. 133.TheassaultDonald- Elam' is an employee of the Company whoat various times has held,the positions of, warehouseman,outside,salesman,,and, sales.correspondent.After the,strike,,even—though he was. not then a warehouseman,Elam spent every,.other dayworking in,the warehouse-doing duties that were usually performed by the ware-housemen. On some days he drove packages to UnitedParcel. On May 13 he loaded a pickup truck with mer-chandise with the intention of drivingawayfrom thecompany premises.Just before Elam started driving,four unidentified men drove up in a car which theyparked just off company property. Two of them gotout of the car and spoke to warehouseman GeorgeJensen.One of the unidentified men told Jensen thatthey had missed the Valley truck. Then the unidentifiedman noticed the truck that was being loaded by Elam.He told Jensen that as they could not get the Valleytruck they would settle for the one that was beingloaded and that they would "Shake this guy up orscare him up pretty bad and that way it should stop."He asked Jensen if Jensen could stop the truck when,itrolledout so that they could talk to the driver. 'Elam started driving the truck and Jensen told himto stop because some people wanted to talk to him.Jensen then walked away and the two unidentified menapproached the truck.14 One of the men approached13The above findings are based on the uncontradicted and credibletestimony of warehouseman Jensen The Union did not call any witness-es" The abovefindings are based on the uncontradicted and credibletestimony of Jensen335the truck from the passenger's side,tried to open thedoor,and said something which Elam could not hear.As the door was locked, Elam rolled down the windowand the man asked Elam if he belonged to the Union.Elam answered that he did not. The man then struckElam under the eye with what Elam thought to betheman'sfist.Elam then slid back under the wheeland tried to drive away when someone hit him fromthe other side and the truck stalled. The window wasopen on the driver's side. Elam scuffled with the twomen for a short time but then managed to make hisway to the company office where the police were called.'While the assault was taking place James K. Pierce,a disinterested witness who owns a donut shop nearthe Company'splace of business,was driving downthe road past the Company'spremises.He saw theassault taking place and turned into the Company'sproperty to give assistance.By the time he arrivedthe two assailants had jumped in their car and left.As he saw the driver of the truck was running intothe building and did not appear to be badly hurt, hefollowed the car in which the assailants were riding.While he was following the car he saw the driver reachinto his coat pocket and then hand what appeared tohim to be United States currency to the men on thepassenger's side and the back of the car. He copiedthe license number of the car and reported it to thepolice.That license number was California USV 481,which,itwas stipulated at the hearing,is the registrationon the automobile owned by William LuFrano, an agentof the Union.The injuries that Elam sustained were a cut underthe right eye which required cleaning,three stitches,and a tetanus shot.In addition Elam received a scratchon the back of his neck.4.The Union's responsibility for the assault-conclusionAs found above: The Union engaged in a strike andpicketed the Company.Union officials participated inattempts to make the strike effective as indicated bythe activities of BusinessAgent Corleyand InternationalRepresentativeKing in stopping a railway train thatwas trying to enter the Company's property on or aboutApril 27 and by the activities of Corley in his effortsto convince a driver of a Valley Express truck to honorthe picket line within a few days of May 6. The factthat the Valley, Express trucks were crossing the picketlinewas seriously hurting theUnion's strike activities,.On May 6 Business Agent Corley told warehousemanJensen that if the situation continued the strike wouldlast indefinitely, that he would try to put a stop toit,and that he would have to go to San Francisco" These findings are based on the credited testimonyof Elam, whichisuncontradictedJensen's version of the assaultwas substantiallythe same,to the extent that he could see it Jensencrediblytestifiedthat the two assailantswent to the back of the truckand took outsome of the packagesand scatteredthem on theground Theassailantsthen drove away 336DECISIONSOF NATIONALLABOR RELATIONS BOARDto get some"malignants' 116to put a stop to the trucking.A few days before or after May 6 Corley told Jensenand Butterfield that they were going to have to puta stop to the trucks coming in by bringing people downfrom San Francisco and he asked Butterfield to alerthim when trucks were due. Again on May 10 Corleyspoke of stopping the trucks.On May 13 two unidentifiedmen who said that they intended to take some actionagainsta ValleyExpress truck came to the picket line,told a picket that they would settle for the truck whichwas driven by employee Elam, said that they wouldshake up the driver of the truck, induced the picketto stop the truck,and then beat up employee Elam.The car in which the assailants drove was owned byUnion Agent LuFrano.Ifind that the General Counsel has established bya preponderance of the credible evidence that the Unionwas responsible for the assault on employee Elam andthe assault was seen by at least one other employee,Jensen.The General Counsel has proved hisprimafaciecase of union culpability by tying together thedesire of the Union to stop the trucking,the unsuccessfulpeaceful attempts of the union officials to stop thetrucking,the statements by union officials to the effectthat nonpeaceful means to stop the trucking would betried, the assault which followed shortly thereafter byassailantswho knew that the Union wanted to stopthe trucking, and the useby suchassailants of a carowned by a union official. The Union put in no defensebut rested upon conclusion of the General Counsel'scase.The assault was not a simple flareup of temperson the picket line and cannot be considered to be 'aminor isolated incident arising out of tension and emo-tional stimulation that is inherent in most-labor disputes.Rather,itwas a preconceived and coldlycalculatedresort to strong arm tactics.Ifind that the Union was responsible for the assaulton employee Elam on May 13, that the assault stemmedfrom Elam's refusal to honor theUnion'spicket line,and that the Union violated Section 8(b)(1)(A) of theAct.Teamsters Local 536 (The Connecticut FoundryCo.). 165 NLRB 916.D. The Alleged Violation of Section 8(a)(5) of the Act1.The demandAs set forth above,InternationalOrganizer LeRoyKing demanded recognition on behalf of the warehouse-men in his conversation with ManagerAlbrecht on April22. At the same time King gave Albrecht a blank recogni-tion agreement calling for recognition in a unit of "ware-house employees,exclusive of supervisors, guards andoffice clerical employees.""'"Though Jensenwas not certain as to the exactwording Corleyused in this conversation,the concept"thug" can befairly inferredfrom the totality of the conversationThe appropriateunitset forth inthe complaint isAllwarehouseemployeesof the [Company]at itsMountainView, Californialocation, excluding all other employees,profession-al employees, guards andsupervisors as definedin the Act2.Theappropriate unitCompany records as stipulated to at the hearing estab-lish that on April 22 the Company had 16 employeesThere was one secretary,four senior sales correspond-ents, two sales correspondents,"one customer recordclerk, two order analysts, two flexotypists, and fourwarehousemen.In addition there were outside salesmenbut there is no contention that the outside salesmenshould be included in the bargaining unit.'"The flexotypists work on a machine which generatesa perforated tape which transmits orders to the homeoffice in Niagara Falls, New York, for use in connectionwith a computer in New York. The customer recordclerk checks orders to see whether customers havepreviously done business with the Company, checksitems on the order forms,and checks the customers'credit.The duties of the office secretary, flexotypists,and customer record clerk are clearly office clericalin nature and these employees should be excluded fromthe appropriate unit.However, the duties of the salescorrespondents,the order analysts, and the warehouse-men, to different degrees,do take them into the ware-house and the question is presented whether a unitof warehousemen which excludes sales correspondentsand order analysts can be appropriate.The warehousemen perform normal warehouse duties.Theyunload railroad cars and trucks when merchandiseisdelivered to the warehouse and put the merchandisein the proper location on stock racks. They pull merchan-dise off the stock racks to fill orders from customers,pack the merchandise,prepare it for shipment, andload it on trucks. The warehouse work is done at aseparate warehouse area but under the same roof asthe rest of the facility. Three of the warehousemenworked from 8 a.m. to 4:30 p.m. and'the 'fourth from12 noon to7 p.m. Allare under the immediate supervisionof Warehouse Foreman Karl Jolliffe and under the overallsupervision of Manager Albrecht. They are salaried butovertime is computed on an hourly rate at time anda half. The four warehousemen were paid as follows:Butterfield, $495.12; Jensen, $461.28; Ravanelli, $461.28;and Sutton,$288.30.20Though there was no particularstandard of dress most of the warehousemen wore slacksand sports shirts with open collars.Sales correspondents communicate with customersby telephone, mail, or in person when the customercomes to the Company's premises.Theytake the order,make sure it is clear,see to it that the inventory issatisfactory,fill the order,and in general keep in touchwith the customer.Many of the sales correspondentswere at one time warehousemen and there is a normal'"Except for the fact that Senior Sales Correspondent Sweet fillsin for Manager Albrecht in Albrecht's absence,the duties of the seniorsales correspondents and the sales correspondents are the same Bothcategories will be referred to herein as sales correspondents19Tr p 25, '1 15, which reads "the list does include outsidesalesmen"is in error and should read"the list does notinclude outside salesmen" It is hereby corrected2"Sutton worked from 2 p in to 7 p in on Monday, Tuesday, Wednes-day, Friday,and from7 a in to 12 p in on Saturdays He workedthe same regular schedule each week PACIFIC ABRASIVE SUPPLY CO.progression within the Company from the status ofwarehouseman to sales representative. The prototypeof job function that the Company would desire is asfollows: The sales correspondent would write up theorder, the order would be, sent to the order analyst,the order analyst would enter the order in the books,one of thegirlsin the office would take the orderto the warehouse, and the warehousemen would fillthe order. In practice the prototype of the duties ofa sales correspondent is not fully followed. Thoughthe sales correspondents do spend 80 to 90 percentof their working time filling out bids, quoting on bids,writing to customers, taking orders over the telephone,and in general working out problems with customers,10 to 20 percent of their time is spent in warehouse-relatedwork. If a customer comes to the Company'spremises in person the sales correspondent will notonly take the order but will go into the warehouseand fill the order himself so as to expedite the salefor the customer who is waiting. When the sales corre-spondent goes into the warehouse to fill an order forsuch a customer the sales correspondent is under thesupervision of the warehouse foreman, uses equipmentsuch as forklift trucks if necessary, and obeys the samesafety rules that apply to the warehousemen.21Based on a 6-week study made by Warehouse FormanJolliffe 2 or 3 months before the demand for recognition,office personnel (sales correspondents and order analysts)spent 4 man hours a day in rush orders and "willcall"warehouse -work for customers who personallycalled.As there were six sales correspondents and twoorder analysts, on the basis of an 8-hour day, therewere 64—sales correspondent or order analyst man hoursworked per,day,,of which 4 were spent in ',`will call"or,rush order warehouseman-type work. ,This was 6.25percent, of the -average, workday. In addition to "willcall"warehouse work, sales correspondents also helpoutwith'warehouse work on the comparatively rareoccasions that the warehousemen fall behind becauseof double carload deliveries of merchandise, an unusually_heavy work schedule, or inventory work. No firm figuresas to the amount of time spent in doing this typeofwork was established in the record but ManagerAlbrecht and Sales Correspondent Trask22 credibly tes-tified that the total warehouse-type work done by salescorrespondents, which included both "will call" and"help out" work, occupied between 10 and 20 percentof the sales correspondent's time. Except when doingwarehouse-type work as stated above the sales corre-21The customers who personally come to the Employer's premisesare loosely called "will call" customers However if a customer phonesin an order it is usually filled by a warehouseman even though thecustomer thereafter personally comes to pick up the order22Jensen testified that the sales correspondents spent between 4and 8 hours a week doing warehouse-type work Though he testifiedthat he was referring to all of them," the record is not clear whetherhe meant that all the warehousemen each spent 4 to 8 hours eachin the warehouse or the 4 to 8 hours applied to the total time spentby the group The testimony of Albrecht and Trask was convincingand is credited The testimony of warehousemen Butterfield and Suttonto the effect that sales correspondents did not do warehouse-type workvery often was so vague as not to shed substantial doubt on thetestimony of Albrecht and Trask337spondents' work is performed in the,office. Their hoursare from 8 a.m, to 4:30 p.m. They are, under the supervi-sion of Manager Albrecht and when Albrecht is notpresent, Senior Sales Correspondent Sweet. They areonly subject to the supervision of Warehouse ForemanJolliffewhen they are in the warehouse. The salaryof the sales correpondents varies from a low of $560permonth to a high of $731.48 a month. There isno required standard of dress for the sales correspond-ents though in general they tend to be better dressedthan the warehousemen. However there is much varia-tion in dress both among the warehousemen and amongthe sales correspondents. Some of the sales correspond-entswear informal sport clothes and others are moreformally attired.The order analysts enter the customer's orders onthe books and write them up on a form for the warehouse-men to fill. They are not ordinarily salesmen althoughsometimes they correspond with customers when thesales correspondents are busy Also on occasions orderanalystswillhelp a sales correspondent by going tothe warehouse to pick up merchandise for a "will call"customer. In addition the order analysts on occasionduties when the warehousemen are running behind inorders or when there is a special need for additionalhelp in the warehouse. The order analysts spend substan-tially less time in the warehouse than the sales corre-spondents.Ifind that a unit of warehousemen as set forth inthe complaint is appropriate for bargaining.Garrett Sup-ply.Company,165, NLRB 561. The above findings offact, establish ,that,, the community of interest betweenthe, warehousemen, , the, sales correspondents, and theorder analysts is not so great as to require a findingthat all employees who have any contact with the ware-house must 'be included in the same bargaining unit.The warehousemen are housed in a separate part ofthe Company's premises, are supervised separately, arepaid substantially less, and, most important, do substan-tially different work than the sales correspondents. Thesales correspondents are basically inside salesmen. Theirduty is to deal with the customers. Any contact theyhave with warehouse work is incidental and subsidiaryto their basic duty in communicating with the customers.Though to properly service a customer who has personal-ly appeared at the Company's premises, the sales corre-spondent follows through the order by taking the mer-chandise from the warehouse, that is a very limitedpart of his job. The small amount' of time he spendsin doing that one function does not warrant the conclu-sion that his community of interest is one with thewarehousemen. The warehousemen have no contact withthe customers and no direct contact with the officewhere the sales correspondents spend 80 to 90 percentof their time. The very limited time that the sales corre-spondents spend in helping out in the warehouse whenthe warehousemen are overloaded is not on a regularbasis and is peripheral to the sales correspondent'sbasic job of dealing with customers. As the order analystshave even a more tenuous relationship to the warehouse 338DECISIONSOF NATIONALLABOR RELATIONS BOARDwork, I also find that they may be excluded from thebargaining unit.In concluding that a'unit consisting only of warehouse-men is appropriate for bargaining I have also consideredthe fact that Board elections were conducted in sucha unit in 1962 and 196723 and there is no showingthat any change in circumstances has occurred thatwould now render such a unit inappropriate3.The Union'smajority status and the Employer'sknowledge thereofAs found above, on April 22 there were four employ-ees in the appropriate bargaining unit of warehousemen.They were Butterfield, Jensen, Ravanelli, and Sutton.On April 17 all four authorized the Union to representthem byexecutingcards which read:Idesignate theWarehouse, Processing and AlliedWorkers, Local No. 6, I.L.W.U., as my bargainingagent with the company on wages, hours and work-ing conditions.On April 22 International Organizer King showedthe original authorization cards to Manager Albrecht,who kept copies of the cards and acknowledged thatthey contained the signatures of the warehousemen.On April 24 in conversations between ManagerAlbrecht and the warehousemen each of the warehouse-men personally confirmed the fact that he wanted theUnion to represent him.On April 25 after the Company had refused to recog-nize the Union all four warehousemen went out onstrike and thereafter each of them appeared on thepicket line.Ifind that on April 22 the Union represented allthe warehouse employees and that the Company knewthe Union represented them. This knowledge was furtherconfirmed by Albrecht's conversations with the ware-housemen on April 24 and the fact that all the warehouse-men struck on April 25 and thereafter picketed.him that the Union had dropped 'cards on his desksigned by the employees.25 Caffery told Albrecht thatas far as he was concerned the Union did not representa majority of the employees and that he wanted anelection.He added that the cards did not indicate thetrue wishes of the employees because of the previouselection and also that the size of the bargaining unitwas open.As set forthinmore detailabove, on April 24 ina telephone conversation, Manager Albrecht told Interna-tionalRepresentativeKing that the Company wouldnot recognize the Union because the Company thoughtthere should be an election and that a letter to thateffect was already in the mail. That letter read as follows:April23, 1968InternationalLongshoremen'sandWarehouseUnionBusiness AgentLocal 6580 Lorraine AvenueSan Jose, CaliforniaGentlemen:On April 22, 1968, two of your representativesvisited us reporting your union represents our ware-house employees. We do not believe your unionrepresents the majority; or any of our employees.Further, inasmuch as the National Labor RelationsBoard conducted a union representation electionon April 27, 1967, and a majority of our employeesat that timevotedagainst union representation,we do not believe you represent a majority atthis time.If the National Labor Relations Board determinesthat it has sufficient interest in your claim, a secretelection by the Board is the most appropriate wayto resolve this issue and protect the rights of allparties concerned.4.The Company's response to the union demand forrecoginitionAs found above, on April 22 International Representa-tive King demanded recognition in his conversation withManager Albrecht and Albrecht declined to recognizetheUnion, stating that the matter would be referredtoEdward Caffery,the presidentof the Company.24Later the same day Albrecht called Caffery and told23 In its brief the Company states that the record is silent as towhether sales correspondents and order analysts voted in the "ware-houseman"unit in the1967 electionHowever atthe hearing theparties stipulated that the unit in the 1967 election consisted of "ware-house people" That wouldbe less than an accurate description ofeither sales correspondents or order analystsThe 1962 election ina similar unit specifically excluded sales as well as office clerical employ-ees44Throughout 1968 Caffery was president of the Company Thereafterhe became the manager of the western zone of the CarborundumCompany As manager of the western zone he is still in charge oftheMountain View facility but his duties with regard to other partsof the parent corporation were extendedVery truly yours,William R. AlbrechtManager5.Analysisand conclusion as to the 8(a)(5) allegationa.The contention that the Company doubted theappropriateness of the unitUpon the facts set forth above the Company cannotsuccessfullymaintain that it had a good-faith doubtthat the unit in which the Union demanded recognitionwas inappropriate. The 1962 and the 1967 elections" Caffery testified that he thought that the cards simply authorizedan electionHowever,as set forth above, it is clear that the responsiblecompany official at the Mountain View facility, Manager Albrecht,knew from a simple reading of the cards that the cards designatedthe Union as the collective-bargaining agent of the warehousemen PACIFIC ABRASIVE SUPPLY COwere held in separate warehousemen unitsWhen theUnion demanded recognition in a warehousemen s uniton April 22 Manager Albrecht did not raise the questionof the appropriateness of the unit In the Company'sletter of April 23 to the Union in which it declinedto recognize the Union no question was raised as tothe appropriateness of the unit The Company makesno contention that it ever notified the Union that ithad an objection to such a unit prior to the hearingin this matter In these circumstances I find that theCompany did not have a sincere belief that the unitofwarehousemen was inappropriateHowever, evenif it did have a good-faith belief that the unit of ware-housemen without sales correspondents and order ana-lystswas inappropriate,such a belief would not consti-tute a valid defense if in fact that belief was erroneousStecher-Traung-SchmittCorporationWheeler- VanLabel Company,itssubsidiary172NLRB No 186,enfdsub nom Wheeler-Van Label Company,408 F 2d613, (C A 2)In that case the court of appeals heldIn any event,we have held that sincere beliefthat a claimed unit is inappropriate is not controlling,indeed,we have characterized it as "of no consequence "bThe Company's contention that it had a good-faithdoubt that the Union represented a majority of thewarehousemenGeneralCounsel has established that the Unionrequested bargaining in an appropriate unit at a timewhen it represented a noncoerced majority of the Company's employees in that unit The Company had an obliga-tion to bargain with the Union unless it had a good-faith doubt that the Union represented a majority TheBoard has often held that a company'scontention ofgood-faith doubt can be rebutted by proof that thecompany engaged in serious unfair labor practices whichindicate that it rejected the collective-bargaining principleor sought time within which to undermine the unionand dissipate its majority 21 The General Counsel's con-tention that a violation of Section 8(a)(5) should bepremised on such a theory is without weight I havefound that the Company did not violate Section 8(a)(1)as alleged in the complaint Indeed,even if ManagerAlbrecht'sconversationswith the employees whichformed the basis of the allegations that the Companyviolated section 8(a)(1) of the Act were found to besuch a violation,Iwould still be unable to find thatthe violations were so far reaching as to warrant theconclusion that the Company lacked a good-faith doubtas to the Union'smajority or that the Company hadrejected the collective-bargaining principleMorse ChainCompany,175 NLRB No98,FashionFair, Inc ,173NLRBNo28,Grafton BoatCo , Inc ,173NLRBNo 150, JC Penney Company, Inc,172 NLRB No822hJoySilkMillsInc85NLRB 1263 enfd as modified on othergrounds 185F 2d 732 (C A D C) cert denied 341 U S 914JeromeT Kane d/bl aKaneBag Supply Company173 NLRBNo 180BaumanChevrolet Inc173 NLRB No 78339InArthur F Derse, Sr, President, and Wilder MfgCo , Inc,173NLRB No 30, the Board held thatthe usual way for the General Counsel to rebut anemployer's contention that it had a good-faith doubtof a union's majority status was to prove that theemployer rejected the collective-bargainingprinciple orthat the employer sought tounderminethe union How-ever the Board did not say that this was the onlyevidence that could show bad faithThe General Counsel urges a finding that the Companyviolated Section 8(a)(5) of the Act on the theory thatthe Companycannot maintainthat it had a good-faithdoubt as to the Union's majority when the Companyhad independent and indisputable evidence that theemployees had in fact authorized the Union to representthemThe Company on the other hand contends thatit should not be required to rely on authorization cardsin a situation where thesame unionhad twice in thepast been rejected in a Board election by the employeesin the bargainingunit,particularly where the last electionwas within a year of the instant demand for recognition 27In a number of cases the Board has held that evenin the absence of a company's independentviolationof the Act a violation of Section 8(a)(5) could existwhere the employer in fact had knowledge that theemployees wanted to be represented by the union ThusinFredSnow,et al d/b/a Snow & Sons134 NLRB709, enfd 308 F 2d 687 (C A 9), a company agreedto a card check and then refused to recognize theunion after the union had won The Board found aviolation of Section 8(a)(5) holding that a company thathas no reasonable doubt as to the union's majoritystatus has no right to insist upon a Board-directed elec-tion In that case the company's contention that it wasentitled to an election because the employees mightchange their mind was summarily rejected by the BoardInAaron Brothers Company of California,158NLRB1077, the Board made it clear that the General Counselhad the affirmative burden of showing that the companydid not have good-faith doubt as to the union's majorityand on the facts of that casedismissedthe complaintIn a concurringopinionBoard Member Jenkins statedthat bad vaith could be established "by independentknowledge of the employer that the union has a majori-ty "The facts in the case ofStecher-Traung-Schmitt Cor-poration,Wheeler-Van Label Company,its subsidiary,supra,are very similar to those in the instant caseand the Board's adoption of the Trial Examiner's Deci-sion therein is of controllingsignificanceIn theStecher-Traung-Schmittcase the Board had conducted an electiunwithin a year of the alleged refusal to bargainThe employees voted against being represented by a27Though the parties did not stipulate to the date of the 1967 electionRespExh 7(b) indicates that the election was held on April 271967The date of the election is nowhere contradicted by any ofthe other partiesThe complaintallegesthat the Company refusedto bargain on April 22 1968 5 days before the expiration of a yearfrom the date of the 1967 election The fact that I year had notexpired is not a defense to the Company s refusal to bargainStecherTraung Schmitt Corporation supraand cases cited therein 340DECISIONSOF NATIONALLABOR RELATIONS BOARDunion. In that election one group of employees (compos-ing area employees) were included in a larger bargainingunit.After the election the composing area employeesauthorized the union to represent them in a separateunit. A majority of the employees met with the companyrepresentative and, told the company that they wantedto have the union represent them as their collective-bargaining agent. The Trial Examiner in his Decisionfound that the unit was appropriate and that the companydid not have a good-faith doubt that the union represent-ed a majority. The Trial Examiner did not find anyindependent violation of the Act, but did cite BoardMember Jenkins' concurring opinion in theSnowcaseto the effect that a good-faith doubt of majority statuscould be rebutted by "independent knowledge of theemployer that the union has' a majority." The Boardadopted the Trial Examiner's Decision in full. The BoardDecision in turn was enforced in full by the SecondCircuit Court of appeals. , ''In the instant case as inStecher-Traung-Schmitt,theemployees in the bargaining unit in effect told the employ-er that they wanted the Union to represent them. Inaddition the employer knew of the Union's majoritystanding because Manager Albrecht not only saw, andkept a copy of the authorization cards but acknowledgedto International Representative King that the cards weresigned by, the' warehousemen. I have found above thatthe Company knew that the Union represented all ofthe warehousemen. As controlling Board law establishesthat the'factual knowledge of majority status rebutsany claim by an employer that it entertains a good-faith doubt as to majority, I find that the Companydid not have a good-faith doubt and therefore violatedSection 8(a)(5) and (1) of the Acttc.The Union's violence and the bargaining orderThe customary order where an employer violates Sec-tion 8(a)(5) of the Act requires the employer to bargainwith the union. However, when a union eviences atotal disregard of peaceful, legal process in enforcingitsrepresentation rights, and resorts to violent tacticsto compel an employer to grant recognition, the Boardwithholds its normal affirmative bargaining order. LauraModes Company,144 NLRB 1592. In the LauraModescase the union's business agent and eight union membersentered the, plant without permission and "beat up"one of the owners as he attempted to call his lawyerand "pushed around" a female office 'employee. Laterduring a strike another owner was beaten up. The dayprior to the first incident of violence the union haddemanded recognition and the employer requested aday or two delay to seek advice from his attorney.The Board found a violation of Section 8(a)(5) of theAct but declined to grant a bargaining order.InUnited 'Mineral and Chemical Corporation,155NLRB 1390, enforcement denied in pertinent part 391F.2d 829 (C.A. '3), the 'Board reaffirmed the principleset forth inLaura Modesbut found on the facts beforeitthat the violence was not of - such a nature as towarrant withholding of the bargaining order. The Boardfound that the Union didengage infour or five instancesof serious misconduct on the picket line during a 65-day strike. Two, of these instances involved assaultsinwhich persons were hit and knocked to the ground.In one of those instances the victim received seriousinjuries.The Board held that in the facts of that casethe violence did not indicate any lack of interest onthe part of the union in enforcing its statutory rightsthrough the Board's processes. The Board also pointedto the fact that the union's efforts at seeking a resolutionof its claim to represent the.employees took place againstthe background of serious violations of Section8(a)(1)by the company. The Court of Appeals for the SecondCircuit disagreed with the Board and found that theviolencewas so widespread as to amount to unionintimidation to secure bargaining rights.InArtcraftMantel and Firplace Co.,174 NLRB No.110, the Board adopted a 'Trial Examiner's Decisionwhich relied on theLauraModescase. InArtcraftMantelthe unionengaged innumerous acts of violenceand harassment both before and after a court orderenjoiningsuch conduct. The Trial Examiner found thatthe repeated violent acts of the union amounted toa plan of intimidation and that ' the union's violence,intimidation, and threats were, not provoked by themisconduct of the employer. The Board adopted theTrial Examiner's conclusion that a bargaining order wasnot warranted.In the instant case, like theArtcraftMantelcase,the Union's violence was not provoked by the Employ-er'smisconduct. Rather the violence was triggered bythe Union's frustration in being unable 'to maintain aneffective picket line. However, unlike theLaura Modescase, the violence was not keyed to securing recognitionfrom theCompany in a direct sense but was an attemptto beef up the, effectiveness of the picket line. Themain distinction between theinstant caseand the othercited cases is that in the cited cases the union engagedin a series of acts that amounted to a course of conductthatwas inimical to the bargaining process. Here ina strike- which lasted in its active phase for 6 or 7months, the evidence in the record discloses only oneact of violence., Though theinjuriesto the one employeewho was the victim of the assault were minor, I havefound that the assault itself was not a minor isolatedincident and certainly cannot be condoned. However,this single incident cannot establish a course of conductas the violence was never repeated. It also cannot beconsidered a plan of intimidation to unlawfully securerecognition as it arose in a different context. I havefound the violence to constitute a violation of Section8(b)(1)(A) of the Act and I shall recommend the custom-ary order to remedy that violation. However, I do notbelieve that the withholding of a bargaining order toremedy the Company's violation of Section 8(a)(5) ofthe Act would be warranted on the facts of this case.6.Thestatus of the strikersThe facts set forth above establish that the strikeofApril 25 was to protest the Company's refusal to PACIFIC ABRASIVE SUPPLY CO341grant recognition to the Union on April 22 As I havefound that the Company violated Section 8(a)(5) and(1)of the Act by failing to grant recognition to theUnion on April 22 it follows that the employees whostruck in protest against the refusal to recognize theUnion were unfair labor practice strikersIVTHE EFFECTS OF THEUNFAIR LABORPRACTICES UPONCOMMERCEThe activities of the Company set forth in sectionIII,D, above, and the activities of the Union set forthin section III, C, above, occurring in connection withthe Company's operations described in section I, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerceV THE REMEDYA As to Case 20-CA-4968Having found that the Company has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1)of the Act I shall recommend that it cease and desisttherefrom and upon request bargain collectively withthe Union as the exclusive representative of all employ-ees in the unit set forth above and, if an understandingis reached, embody such understanding in a signed agree-mentHaving found that employees Butterfield, Sutton,Ravanelli, and Jensen struck to protest the Company'sunlawful refusal to bargain with the Union, I shallrecommend that the Company, upon application, offerto said employees reinstatement to their former or sub-stantially equivalent positions, without prejudice to theirseniority or other rights and privileges, dismissing, ifnecessary, any employees hired to replace the strikingemployees I shall further recommend that in the eventthat the company does not reinstate said employeeswithin 5 days from the employees' applications for rein-statement, backpay shall commence running from thedate on which the 5 days expireB As to Case 20-CB-1952Having found that the Union has engaged in certainunfair labor practices I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActCONCLUSIONS OF LAWIThe Company is an employer engaged in commerceand in operations affecting commerce within the meaningof Section 2(6) and (7) of the Act2The Union is a labor organization within the mean-ing of Section 2(5) of the Act3The following employees constitute a unitappropriate for the purpose of collective bargaining with-in the meaning of Section 9(a) of the ActAllwarehouse employees of the Company atitsMountain View, California location, excludingall other employees, professional employees, guardsand supervisors as defined in the Act4At all times since April 22 the Union has beenthe exclusive representative of the employees in theaforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employment5By refusing on April 22 and thereafter to bargainwith the Union as the exclusive representative of theemployees in the said appropriate unit, the Companyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act6By the conduct set forth in number 5, above,the Company has interfered with, restrained, and coerceditsemployees in the exercise of the rights guaranteedto them by Section 7 of the Act and thereby has violatedSection 8(a)(1) of the Act7The strike engaged in by employees Dale Butter-field, George Sutton, Joseph Ravanelli, and George Jen-sen which commenced on April 25 was an unfair laborpractice strike8By being responsible for an assault on employeeDonald Elam on May 13 because Elam refused to honortheUnion's picket line, the Union violated Section8(b)(1)(A) of the Act9The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERAs to Case 20-CA-4968Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, I recom-mend that the Company, Pacific Abrasive Supply Co ,a subsidiary of the Carborundum Company, shallICease and desist from(a)Refusing to recognize and bargain with the InternationalLongshoremen's and Warehousemen's Union,LocalNo 6, as the exclusive representative of itsemployees in the following unitAllwarehouse employees of the Company atitsMountain View, California location, excludingall other employees, professional employees, guardsand supervisors as defined in the Act(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act2Take the following affirmative action to effectuatethe policies of the Act(a)Upon request, bargain collectively with the Inter-national Longshoremen's and Warehousemen's Union, 342DECISIONSOF NATIONALLABOR RELATIONS BOARDLocalNo. 6, as the exclusive 'representative of allemployees in the appropriate unit described above and,if an understanding is reached, embody such understand-ing in a signed agreement.(b)Upon application reinstateDaleButterfield,George Sutton, Joseph Ravanelli, and George Jensento their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, dismissing, if necessary, any employees hiredto replace the above-named employees. In the eventthat reinstatement is not effected within 5 days fromthe employees' applications for reinstatement, pay back-pay to said employees commencing from the date onwhich the 5 days expire.(c)Notify any of the above employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(d)Post at its Mountain View, California, facilitiescopies of the attached notice marked "Appendix A. "2tCopies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed byRespondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous, places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.29As to Case 20-CB-1952Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, I recom-mend that the Union, InternationalLongshoremen's andWarehousemen's Union, Local No. 6, shall:1.Cease and desist from:(a)Restraining and coercing employees of PacificAbrasive Supply Co., a subsidiary of the CarborundumCompany, by assaulting any person because that personrefuses to honor its picket line.(b) In any like or relatedmanner restrainingor coerc-ing employees in the exercise of the rights guaranteedin Section 7 of the Act.2" In the event that this Recommended Order is adopted by theBoard, the words "aDecisionand Order" shall be substituted forthewords "theRecommendedOrder of a TrialExaminer" and inthe first paragraphof the notice the words "A Trial Examiner of"shall be deleted In the further eventthat the Board'sOrder is enforcedby a decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "11 In the event that thisRecommendedOrder is adopted by theBoard, this provision shall be modified to read- "Notify theRegionalDirector forRegion 20, in writing,within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith "2.Take the following affirmative action to effectuatethe policies of the Act:(a)Post at the offices and meeting halls of Internation-alLongshoremen's and Warehousemen's Union, LocalNo. 6, copies of the attached notice marked "AppendixB."30 Copies of said notice, on forms provided bythe Regional Director for Region 20, after being dulysigned by the Union's authorized representative, shallbe posted by the Union immediately upon receipt thereof,and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Union to insure that said noticesare not altered, defaced, or covered by any other mate-rial.(b)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.313"See In28, supra" See fn29, supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board and in orderto effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:After a trial at which all sides had the chance togive evidence, a Trial Examiner of the National LaborRelations Board has found that we violated the NationalLabor Relations Act, and has ordered us to post thisnotice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all of these thingsWE WILL NOTdo anything that interfers withthese rights.More specifically,WE WILLrecognize InternationalLongshore-men's and Warehousemen'sUnion,Local No. 6,as the only collective-bargaining representative ofour employees in the bargaining unit which isAllwarehouse employees of the Company atitsMountainView,California location,exclud-ing all other employees, professional employ-ees, guards and supervisors as defined in theAct.WE WILLbargain,upon request, with that Unionon wages, hours, and conditions of employment, PACIFIC ABRASIVESUPPLY COand any agreement we reach will be put in writingand signedAPPENDIX BNOTICE TO ALLMEMBERS OFINTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCALNo 6Pursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board and in orderto effectuate the policies of the NationalLaborRelationsAct, as amended, we hereby notify you thatAfter a trial at which all sides had the chance togive evidence a Trial Examiner of the National LaborRelations Board has found that we violated the NationalLaborRelationsAct, and has ordered us to post thisnoticeThe Act givesall employees these rightsTo engage in self-organizationTo form,loin, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any and all of these things343WE WILL NOT do anything that restrains or coerc-es employees with respect to these rightsMorespecifically,WE WILLNOT assault any person because thatperson refuses to honor our picket lineINTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,LOCAL No 6DatedBy(Labor Organization)(Representative)(Title)Thisnoticemust remain postedfor 60 consecutivedays from the dateof posting and must notbe altered,defaced, or covered by any othermaterialIfmembershave any questionconcerning this noticeor compliance with its provisions, they may communicatedirectly with theBoard'sRegionalOffice, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 415-556-3197